DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant representatives Anthony Ng on 04/30/2021.

The application has been amended as follows: 
Claim 1 (currently amended): An adhesive member comprising: 
a first release element; 
a second release element, wherein said second release element is made of identical material as said first release element; and 
an adhesive body having a first adhesive surface and a second adhesive surface, wherein said first release element is removably attached to said first adhesive surface, and said second release element is removably attached to said second adhesive surface, wherein said adhesive body includes 

a second end face forming an obtuse angle with said first release element and an acute angle with said second release element 
[n]in order to allow easy removal of said first and second release elements from said adhesive body, wherein said first and second release elements are to be discarded after removal from said adhesive body.

Allowable Subject Matter
Claims 1, 4-7 and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1 and claim 6: 
See the Patent Board Decision Pages 7-9.
Regarding claims 4-5 and 11-14, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.
Regarding claims 7 and 10, these claims are allowed based on their dependence on the allowable independent claim 6 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 9:00 am-5:30 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. S/
Examiner, Art Unit 2841


	/JINHEE J LEE/           Supervisory Patent Examiner, Art Unit 2841